The appeal herein is taken under what is known as the "alternative method", as provided by section 953a et seq. of the Code of Civil Procedure.
No attempt is made by appellants to comply with that part of Rule VIII of "Rules for the Supreme Court and District Courts of Appeal", which provides that:
"The briefs must present each point separately, under an appropriate heading, showing the nature of the question to be presented."
The most that appears from the briefs of appellants is that in a general way it is claimed that the trial court erred in its application of the law to what are asserted to *Page 467 
be the facts of the case, and particularly that said court erred in its interpretation of the law as regards the provisions of a certain contract which was entered into between plaintiffs and the defendant. But nowhere in said briefs, or elsewhere, with either appropriate, or any reference to the record, is it specifically contended by appellants that any particular finding of fact made by the trial court is not supported by the evidence; nor that the judgment is not supported by the findings of fact. The only endeavor by appellants at a possibly attempted compliance with the rule to which attention has been directed is marked by the statement which appears in their opening brief that they "believe that every finding against the truth of the allegations of the complaint is not sustained by the evidence and especially call attention to finding II, which holds contracts have been let for the construction of the church; finding XI that declares the cost is $62,644.51, and finding XIII which declares $2500.00 has been paid and that the said amount is greatly in excess of that owed by defendant to plaintiffs".
[1] In such circumstances, it is not incumbent upon this court to search the record for the purpose of establishing whether the findings of fact to which reference has been had are, or either of them is, supported by the evidence.
The judgment is affirmed.
Conrey, P.J., and York, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 5, 1932, and an application by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 2, 1932. *Page 468